DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-20 of U.S. Application No. 16/414,973 filed on 05/17/2019 have been examined.
The amendment filed on 01/07/2022 has been entered and fully considered.
Claims 1, 3, 10, 12, and 19 have been amended.
Claims 1-8, 10-17, and 19-20 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1-4 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1-4 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 5-7, 9-16, and 18-19 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 5-7, 9-16, and 18-19 have been withdrawn.

Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed over the prior art of record.
As per claims 1, 10, and 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious controlling the vehicle to be powered by electrical power supplied by the electric battery or by fuel power supplied by the fuel powered engine of the vehicle based on the actuation of the electric powered operation mode or the fuel powered operation mode, wherein the electric battery is configured to be charged by the fuel powered engine of the vehicle until a state of change of the electric battery is determined to be at a sufficient level to operate the vehicle through the electric powered operation mode for at least one of: a predetermined duration, a predetermined distance, and to reach an expected destination.
Claims 2-8 depend from claim 1, claims 11-17 depend from claim 10, and claim 20 depends from claim 19 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662